In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-17-00319-CR
                                 NO. 09-17-00320-CR
                                 __________________

                        JAMES RAY HAGGARD, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 75th District Court
                        Liberty County, Texas
               Trial Cause No. CR30744 (Counts 1 and 2)
__________________________________________________________________

                            MEMORANDUM OPINION

      This case is on remand to our Court from the Texas Court of Criminal

Appeals. A jury found James Ray Haggard (Haggard or Appellant) guilty of one

count of sexual assault of a child and one count of indecency with a child by contact.

See Tex. Penal Code Ann. §§ 21.11, 22.011(a)(2). 1 Haggard pleaded “true” to the

enhancement paragraphs in the indictment alleging prior felony convictions, and the


      1
          We cite the current version of the statutes.
                                            1
trial court sentenced Haggard to twenty-five years of confinement in each count,

with the sentences to be served consecutively. Haggard appealed, raising seven

issues. This Court affirmed Appellant’s convictions in an unpublished opinion

issued on May 29, 2019. Haggard v. State, Nos. 09-17-00319-CR & 09-17-00320-

CR, 2019 Tex. App. LEXIS 4378 (Tex. App.—Beaumont May 29, 2019) (mem. op.,

not designated for publication) (Haggard I). 2

      The Court of Criminal Appeals granted discretionary review and in a 5-1-3

decision, the majority held that the trial court violated the Sixth Amendment’s

Confrontation Clause when it allowed the sexual assault nurse examiner (SANE)

witness to testify via two-way video, and the Court reversed and remanded the case

to this Court to reconsider whether the constitutional error was harmless beyond a

reasonable doubt. Haggard v. State, 612 S.W.3d 318 (Tex. Crim. App. 2020)

(Haggard II).

      The Court of Criminal Appeals found that allowing the SANE witness,

Suzanne DeVore, to testify via two-way video under the facts presented violated the

Confrontation Clause because allowing DeVore to testify did not further an

important public policy, and the reasons given for DeVore to testify by two-way


      2
        In Haggard I, we ruled upon and discussed seven issues raised by Haggard
on appeal. We expressly did not decide whether the trial court erred in admitting the
testimony of the SANE witness. Rather, we “assumed without deciding that the trial
court erred” in allowing the witness to testify remotely via two-way video, and we
conducted a harm analysis.
                                          2
video were insufficient to dispense with face-to-face confrontation. Id. at 326-28.

The Court of Criminal Appeals also noted that there was a difference between this

case and other cases where courts have allowed such remote testimony by children,

witnesses who were too sick to travel, or who were deployed in the armed services. 3

Id. at 328 & n.17. The Court also discussed and “clarified the harm analysis for the

denial of face-to-face confrontation,” and it reversed and remanded the cause to this

Court to “reassess whether Haggard was harmed.” Id. at 329-30.




      3
         See, e.g., Harrell v. State, 709 So. 2d 1364, 1367-72 (Fla. 1998) (permitted
two adult victims from Argentina to testify remotely using a two-way video system
because they lived in Argentina, beyond the subpoena power of the Court, and
because the husband had health problems that prevented him traveling to the United
States); Gonzales v. State, 818 S.W.2d 756, 764-66 (Tex. Crim. App. 1991)
(permitting a ten-year-old murder witness to testify via a two-way closed-circuit
system); Marx v. State, 987 S.W.2d 577, 578-81 (Tex. Crim. App. 1981) (upholding
trial court’s ruling permitting a child sexual-assault victim and child witness to
testify via a two-way video system because doing so furthered the important policy
of protecting children who testify in sexual-abuse cases from significant emotional
trauma caused by the defendant’s presence); Lara v. State, No. 05-17-00467-CR,
2018 Tex. App. LEXIS 5395, at **10-13 (Tex. App.—Dallas July 17, 2018, pet.
ref’d) (mem. op., not designated for publication) (permitting a witness to testify
remotely because he had a heart attack the night before trial and was in the hospital);
Rivera v. State, 381 S.W.3d 710, 711 (Tex. App.—Beaumont 2012, pet. ref’d)
(permitting crime-scene investigator to testify remotely because he was on active
duty in Iraq at the time of trial); Stevens v. State, 234 S.W.3d 748, 781 (Tex. App.—
Fort Worth 2007, no pet.) (permitting a seventy-five-year-old witness who had been
hospitalized several times for “decompensated congestive heart failure,
gastrointestinal bleeding, atrial fibrillation, and vascular disease[]” in the year before
the trial to testify remotely from Colorado); Bush v. State, 193 P.3d 203, 214-16
(Wyo. 2008) (permitting a witness who was hospitalized with congestive heart
failure one week before trial to testify remotely from Canada).
                                             3
                               Harmful Error Standard

      We have been instructed to conduct another harm analysis. See id. at 330. The

Court of Criminal Appeals stated the standard we must apply in this case:

      A denial of physical, face-to-face confrontation is reviewed for
      harmless error. Coy [v. Iowa], 487 U.S. [1012,[] 1021[, (1988)]; see
      Chapman v. California, 386 U.S. 18, 23 [] (1967). Constitutional error
      is harmful unless a reviewing court determines beyond a reasonable
      doubt that the error did not contribute to the conviction. Tex. R. App.
      P. 44.2(a). The State has the burden, as beneficiary of the error, to prove
      that the error is harmless beyond a reasonable doubt. See Deck v.
      Missouri, 544 U.S. 622, 635 [] (2005) (quoting Chapman, 386 U.S. at
      24); Wall v. State, 184 S.W.3d 730, 746 n.53 (Tex. Crim. App. 2006).
      In the context of the denial of physical confrontation, the harm analysis
      “cannot include consideration of whether the witness’ testimony would
      have been unchanged, or the jury’s assessment unaltered, had there
      been confrontation” because “such an inquiry would obviously involve
      pure speculation.” Coy, 487 U.S. at 1021-22. Instead, harm must be
      determined based on “the remaining evidence.”

Id. at 328.

      As noted by the majority, we “should examine the testimony that the witness

actually gave when determining whether there is a reasonable likelihood that the

error affected the judgment of the jury.” Id. at 328 n.18. In making this review, we

consider “any circumstance apparent in the record that logically informs the harm

issue[.]” Id. at 329. And we may still consider the factors as outlined in Van Arsdall,

but the presumption as stated in Van Arsdall is not applicable to a “face-to-face”

Confrontation Clause violation. Id. at 328-29. Further, the Court of Criminal

Appeals stated:

                                          4
      There is another issue that the court of appeals should have addressed
      in its analysis but did not: whether evidence admitted through the
      complained-of witness must also be excluded from the analysis? The
      issue is important here because, without DeVore to prove-up the chain
      of custody of the SANE kit and its contents, the highly incriminating
      DNA evidence would have been inadmissible. We think it must be
      excluded under Coy.

Id. at 329-30.

      In conducting our analysis, “we must ‘calculate, as nearly as possible, the

probable impact of the error on the jury in light of the other evidence.’” Neal v. State,

256 S.W.3d 264, 284 (Tex. Crim. App. 2008) (quoting Jones v. State, 119 S.W.3d

at 766, 777 (Tex. Crim. App. 2003)). If, in light of the other evidence, there is a

reasonable likelihood that the error materially affected the jury’s deliberations, the

error is harmful, and the judgment must be reversed. Id.; see also Jones, 119 S.W.3d

at 777.

      We will not consider whether the jury verdict was supported by the evidence,

but rather the likelihood that the constitutional error was a factor that contributed to

the jury’s verdict. Langham v. State, 305 S.W.3d 568, 582 (Tex. Crim. App. 2010)

(quoting Scott v. State, 227 S.W.3d 670, 690 (Tex. Crim. App. 2007)). We may

consider the source and nature of the error, to what extent it was emphasized by the

State, and the weight the jury may have afforded the erroneously admitted evidence.

Id. (quoting Scott, 227 S.W.3d at 690). If we are unable to satisfy ourselves, to a

level of confidence beyond a reasonable doubt, that the error did not contribute to

                                           5
the conviction, we must reverse and order a new trial. See id. (quoting Scott, 227

S.W.3d at 690-91).

                     Evidence and Arguments Presented at Trial

Testimony of SANE

      DeVore was the second witness at trial, 4 and she testified by live two-way

video and explained that she performed the SANE examination at Memorial

Hermann Hospital on October 7, 2013. She explained that she wrote down M.W.’s

account of what happened and included a summary of her notes in her report, and

her report was marked and admitted into evidence as State’s Exhibit 4.

      According to DeVore’s notes, when she interviewed M.W., M.W. was calm

and cooperative and made good eye-contact. M.W. told DeVore that Haggard

penetrated her vagina, but not her mouth or anus. She also told DeVore she was not

sure if Haggard had ejaculated on her. DeVore physically examined M.W. and found

no trauma to M.W.’s genital area. She did, however, find a red and blue bruise

approximately 1.5 centimeters by 1 centimeter on M.W.’s right breast. According to

DeVore’s SANE forensic report and her testimony, she took swabs of M.W.’s saliva,

vagina, anus, labia majora, labia minora, and right and left breasts, and included




      4
       The first witness was Peggy Bourgeois, the evidence custodian for the
Liberty County Sheriff.
                                    6
them in the SANE rape kit along with M.W.’s underpants, head hair combings, and

comb, and she testified that she then forwarded the kit to the police department.

Testimony of the Victim

      M.W., the victim, testified at trial. She was fifteen when the alleged sexual

assault occurred, and she was nineteen at the time she testified. She referred to

Haggard as “Uncle James,” although he is not actually her uncle. According to

M.W., she and her family spent a lot of time at his house visiting Haggard’s children.

M.W. testified that she and her sister were spending the night at Haggard’s house,

she got into Haggard’s bed with him because she did not want to sleep on the floor,

and she did not think he would do anything “perverted.” At trial, M.W. testified that

Haggard showed her pornography, he asked her to take her clothes off, and then he

caused her sexual organ to contact or penetrate his mouth, he contacted or penetrated

her sexual organ without her consent, he penetrated her sex organ with his finger, he

caused her to contact his sex organ, he touched her breast with a part of his body, he

touched her genitals with a part of his body, he caused her to touch his genitals, and

he caused her to expose her genitals to him. M.W. testified that Haggard’s actions

were done to make him sexually aroused. M.W. testified that Haggard used a

condom during the sexual assault. According to M.W., he stopped when he thought

he heard someone approaching the bedroom, he told M.W. to put her clothes on, and

he told her not to tell anyone what happened. M.W. testified that she texted her friend

                                          7
that night, she called her boyfriend the next morning, and she told them what had

happened.

      The morning after the assault, while Haggard was at the doughnut shop, M.W.

called her mother crying and asked her mother to pick her up. M.W. testified that

about an hour later her aunt picked her up. According to M.W., on the way home

she and her aunt discussed what took place to some extent. M.W. testified that her

mother bagged up her clothes when she changed clothes. On the following Monday,

she went to the hospital for a sexual assault exam and answered questions asked by

the nurse who performed the exam, and the nurse completed a report. M.W. testified

that she also recalled being interviewed at Bridgehaven on October 15, 2013. The

State referenced the SANE report in its direct examination of M.W. and the defense

did not object to the report.

      On cross-examination, the Defense Attorney asked M.W. about what she told

the SANE and cross-examined M.W. about alleged inconsistencies between M.W.’s

testimony on direct examination with what it stated in the SANE report, and the

defense attorney cross-examined M.W. about what she told the interviewer at

Bridgehaven, which was tape recorded. M.W. recalled that she told the SANE that

Haggard told M.W. to take off her shirt and M.W. told Haggard she felt

uncomfortable. Although the SANE forensic report admitted at trial noted that M.W.

reported to the SANE that Haggard pulled her into his bedroom, M.W. testified that

                                        8
she did not remember telling that to the SANE. M.W. recalled that she told the SANE

that Haggard took off her shorts and then sexually assaulted her. M.W. testified that

she reported to the SANE that Haggard digitally manipulated her breasts and put his

mouth on them, that he put his mouth on her sexual organ, and that he penetrated her

vagina with his penis. The SANE forensic report noted that M.W. told the SANE

that Haggard “cleaned himself off” with M.W.’s shirt, and M.W. testified she

recalled telling that to the SANE during the exam. The SANE forensic report

indicated that M.W. reported to the SANE that Haggard used a condom and that

M.W. showered between the time of the assault and the SANE exam. M.W. recalled

that she told the SANE that Haggard heard someone walking down the hall, and

Haggard told M.W. to hurry and put her clothes on. M.W. agreed that she told the

SANE that Haggard kept telling M.W. that she better not tell because Haggard would

“lose his baby and if anyone found out he would go to jail.”

Testimony of the Victim’s Mother

      Tracy, M.W.’s mother, testified that Haggard is her cousin and that she has

known Haggard her entire life. According to Tracy, on October 5, 2013, she took

her two children, M.W. and A.W., to Haggard’s house to play with his stepson and

daughter and spend the night, which is something that happened often. Tracy

testified that she left around 8 p.m. and two of her children, A.W. and M.W., stayed

the night at Haggard’s house. Tracy recalled that around 8:30 a.m. the following

                                         9
morning she received a phone call from M.W., who sounded distressed. After they

spoke, Tracy “took a minute to kind of grasp . . . what [M.W.] had told [her,] and

then Tracy called Linda, her brother’s ex-wife and one of her closest friends, and

M.W.’s aunt, to ride with her to pick M.W. up. Tracy explained that M.W. was

distressed and kept calling and asking her to hurry up, so she had Linda pick M.W.

up instead because Linda lived closer and could get there faster.

      According to Tracy, Linda brought M.W. back to Tracy’s house and M.W.

then told them what had happened. Tracy explained that she walked in and out of

the room because she did not want to hear the details, and she “just heard bits and

pieces of it[.]” Tracy testified that she believed M.W., Tracy was hurt and angry and

that what she heard had “changed everything[,]” and that Haggard was “like a

brother to [her].” Later that evening they left for her niece’s birthday party because

plans had already been made and Tracy did not know yet how to handle the news of

the assault. Before they left for the party, M.W. showered and Tracy had M.W. put

the clothes M.W. had worn at Haggard’s house in a “zip lock bag[]” because

“[M.W.] had said that there was stuff on the clothing[.]” According to Tracy, Linda

picked M.W. up from school the next morning and took her to the hospital. Tracy

met them at the hospital later after she had arranged with her boss to leave work.

Hospital personnel notified law enforcement and Tracy provided law enforcement

with her written statement.

                                         10
Testimony of the Aunt

      Linda testified that she previously had been married to Tracy’s brother, and

after the divorce, Linda remained friends with Tracy. Linda had known M.W. since

M.W.’s birth, and M.W. referred to Linda as her “aunt[.]” According to Linda, on

October 6, 2013, she had a phone call with Tracy, and Linda picked M.W. up from

Haggard’s house. Linda explained that she had been to Haggard’s house before and

that when she picked up M.W., M.W. stepped out on the porch as Linda pulled up,

and then Linda walked into Haggard’s house. According to Linda she was at

Haggard’s house for approximately four or five minutes, she spoke to Haggard, and

his demeanor “seemed normal.”

      According to Linda, she picked up M.W. and A.W., and on the way to Tracy’s

house, M.W. seemed quieter than usual. Linda testified that M.W. recited the events

that had taken place at Haggard’s house several times to her and to Tracy, and that

although the basis of the account did not change, the account became more detailed.

Linda testified that she saw a mark on M.W.’s breast that was consistent with her

having been assaulted. After several hours, Linda left to allow M.W.’s parents to

decide how to proceed. Linda indicated that Tracy was struggling with how to

proceed because of the potentially “devastating” impact to the family, and Tracy was

“really scared, really upset, really lost.” Linda explained that at the time of the

incident she was working in a sex offender rehabilitation program in the prison, that

                                         11
she called a rape crisis center to get information on what she should do because she

felt like M.W. needed to go to a doctor and be examined. Later that day she called

Tracy and told her she was going to pick up M.W. and take her to the hospital, Tracy

was agreeable to that, and Linda took M.W. to the hospital. According to Linda,

M.W. was nervous and scared on the way to the hospital and “[s]he cried quite a bit

that day.” Linda testified that she gave the clothes that M.W. had been wearing on

the day of the assault to hospital personnel. Tracy arrived at the hospital later.

Testimony of Detective Clappart

      Detective Stephen Clappart, the chief investigator for the Harris County

District Attorney’s Office, testified that he observed via closed circuit television the

forensic interview of M.W. at Bridgehaven. Detective Clappart testified that he

noted in his report that the account of events that M.W. gave to the SANE was

slightly different from what she gave to the Bridgehaven examiner in that she

reported to one of the examiners that Haggard had pulled her into the bedroom, but

she did not report that to the other examiner. According to Detective Clappart, he

collected buccal swabs from Haggard.

Testimony of Jessica Lake and Andrea Smith

      Jessica Lake, a forensic scientist at the Texas Department of Public Safety

crime lab, testified that she performed serology testing on evidence she had received

which included the buccal swabs obtained from Haggard and the contents of the

                                          12
SANE kit. The SANE kit contained vaginal swabs, labia majora swabs, labia minora

swabs, anal swabs, swabs taken from M.W.’s breasts, head-hair combings,

underpants, a bra, a sports bra, and a shirt. Lake did not find any semen on the vaginal

swabs, labial swabs, or anal swabs. Lake found areas of interest on the underpants

and shirt that she tested, but both tests were negative for the presence of semen.

Lake’s Forensic Biology Laboratory Report was admitted into evidence.

      Andrea Smith, Lake’s supervisor, testified that she works on the same team

as Lake and completed the DNA testing in the case. Smith prepared three reports,

one in 2015 and two in 2017. Smith’s DNA Laboratory Report, Supplemental DNA

Laboratory Report, and Minifiler Laboratory Report were admitted into evidence as

State’s Exhibits 7, 8, and 9. According to Smith, the DNA profile from the vaginal

swab was consistent with M.W.’s DNA. Smith found a single DNA profile

consistent with M.W. on the vaginal, labia majora, and labia minora swabs. Testing

of the left-breast swab was inconclusive, but a partial DNA profile was extracted

from the right-breast swab. The partial profile was consistent with a two-person

mixture, from which neither M.W. nor Haggard could be excluded as contributors.

In 2017, Smith reinterpreted the DNA data using new testing guidelines and

software. She found that it was 339 billion times more likely that M.W. and Haggard




                                          13
contributed to the mixed DNA on the right-breast swab than M.W. and some other

unknown and unrelated individual. 5

                                      Analysis

      We must determine harm based on “the remaining evidence.” Haggard II, 612

S.W.3d at 628. We must determine whether in light of the other evidence, there is a

reasonable likelihood that the admission of the SANE testimony, as well as the

admission of the SANE kit, and the DNA evidence, materially affected the jury's

verdict. Neal, 256 S.W.3d at 284; Jones, 119 S.W.3d at 777. According to the Court

of Criminal Appeals, “without Devore to prove-up the chain of custody of the SANE

kit and its contents, the highly incriminating DNA evidence would have been

inadmissible.” Haggard II, 612 S.W.3d at 329-30.

      The prosecutor argued to the trial court before trial that Devore was an expert

witness and SANE examiner, and that her testimony was important because she

“collected the SANE kit and submitted the SANE kit to the sheriff’s department to

put in the chain of custody to send it to the DPS lab along with everything else.” The

swab DeVore collected from the victim’s right breast was the only swab that showed

a mixture of DNA from the victim and Haggard, and Smith’s testimony and



      5
         The prosecutor told the jury during opening statement and summation that
the DNA expert concluded that appellant’s DNA was found on the complainant’s
right breast. This evidence was also described by the State as “the strongest and the
most definitive piece of evidence we have got in this case.”
                                         14
additional analysis performed on that swab showed that “[o]btaining this profile is

339 billion times more likely if the DNA came from [M.W.] and James Haggard

than if the DNA came from [M.W.] and one unrelated unknown individual.” The

State placed great emphasis on the testimony of DeVore in introducing the chain-of-

custody for the DNA swabs and in arguing to the jury that Haggard assaulted M.W.

That said, the defense attorney also placed strong emphasis at trial on the other DNA

swabs collected by DeVore, as well as on the contents of DeVore’s SANE report,

and defense argued that there was an absence of Haggard’s DNA on any of the other

swabs collected by DeVore. The defense also argued that the victim’s initial account

of using her shirt to wipe off Haggard’s bodily fluids was proven to be false because

the analysis of the clothing also came back negative. Setting aside the testimony

from the SANE and the DNA evidence and testimony pertaining thereto, the

remaining evidence consisted of:

      a. testimony from the victim, which included details of the sexual assault, as

         well as direct examination and cross-examination about what the victim

         told the SANE, and what the victim told the Bridgehaven interviewer, and

         details regarding alleged inconsistencies in her testimony.

      b. testimony from the victim’s mother and testimony from the victim’s aunt.




                                         15
      c. testimony from the officer that observed the Bridgehaven interview, and

         testimony from the evidence clerk who boxed up the evidence and sent it

         to the crime lab for DNA testing.

      After examining the “remaining evidence,” and then considering the emphasis

that the State placed on the importance of the SANE to prove up the chain of custody

and the importance the State placed on the DNA evidence obtained from the victim’s

right breast showing a mixture of Haggard’s DNA with the victim’s DNA, we are

unable to satisfy ourselves, to a level of confidence beyond a reasonable doubt, that

the testimony from the SANE, as well as the contents of the SANE kit, the swabs

taken from the breasts of the victim, and the DNA evidence collected by the SANE,

did not move “the jury from a state of non-persuasion to one of persuasion,” and we

cannot say that the error did not contribute to the conviction. See Langham, 305

S.W.3d at 582 (quoting Scott, 227 S.W.3d at 690). We conclude that after reviewing

the record before us that the State failed to meet its burden of establishing from the

other evidence that the error was harmless beyond a reasonable doubt. See Haggard

II, 612 S.W.3d at 328. Therefore, we reverse and order a new trial.

      REVERSED AND REMANDED.



                                                    _________________________
                                                         LEANNE JOHNSON
                                                              Justice

                                         16
Submitted on May 13, 2021
Opinion Delivered June 23, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         17